United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1003
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Chad Orville Felderman,                *
                                       *       [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: June 10, 2003

                                 Filed: July 2, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD and RILEY, Circuit Judges, and BOGUE,1
      District Judge.
                         ___________

PER CURIAM

      Chad Felderman appeals from his sentence following his conviction for
manufacturing methamphetamine while on pretrial release. See 21U.S.C. § 841(a)(1);
18 U.S.C. § 3147(1).




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      Mr. Felderman asserts that the district court2 was unaware of its authority to
depart downward under U.S.S.G. § 4A1.3, p.s., and thus committed error when it
refused to do so. See United States v. Lewis, 249 F.3d 793, 795 (8th Cir. 2001). We
disagree. Mr. Felderman's counsel alerted the district court to the relevant guideline
section both in a pre-sentence brief and at the sentencing hearing itself. In these
circumstances, we will not presume that the district court was unaware of its authority
simply because it omitted to make a formal recital of its power to depart if the
defendant's criminal history points significantly overstated his actual criminal history.
Cf. United States v. Chase, 174 F.3d 1193, 1195 (11th Cir. 1999).

        We also reject Mr. Felderman's contention that the district court erred because
it did not sufficiently state its reasons for choosing the sentence that it imposed. We
agree with Mr. Felderman that where, as here, the guidelines fix a sentencing range
that spans more than twenty-four months, a sentencing court is obliged to state "the
reasons for its imposition of the particular sentence." 18 U.S.C. § 3553(c). But here
the district court had read the pre-sentence report and letters that the defendant
submitted, had heard argument from counsel, and had listened to Mr. Felderman's
allocution; and when the court pronounced sentence it specifically said that it had
chosen the sentence "after taking into account ... all the facts and circumstances
surrounding this case, the offense, and [the defendant's] personal history and
characteristics." The court, moreover, stated that it was imposing the sentence "to
afford adequate deterrence to criminal conduct and to protect the public." We think
that these pronouncements rather clearly satisfy the requirements of the applicable
statute. Indeed, the court specifically adverted to matters mentioned as relevant in
18 U.S.C. § 3553(a)(1), (a)(2)(B)&(C).

      Affirmed.


      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-